EXHIBIT 10.1

 

Post-2004 Universal City Development Partners, Ltd.

Variable Deferred Compensation Plan

for

Executives

 

Plan Document

 

(Effective for Deferrals after December 31, 2004)



--------------------------------------------------------------------------------

ARTICLE 1. PURPOSE

 

The purpose of the Post-2004 Universal City Development Partners Variable
Deferred Compensation Plan for Executives (the “Plan”) is to provide a means
whereby Universal City Development Partners, Ltd. (hereinafter referred to as
the “Company”) may afford increased financial security, on a tax-favored basis,
to a select group of key management employees of the Company who have rendered
and continue to render valuable services to the Company which constitute an
important contribution towards the Company’s continued growth and success, by
providing for additional future compensation so that such employees may be
retained and their productive efforts encouraged. This document is applicable to
deferrals of salary and bonus otherwise payable on and after January 1, 2005.
Salary and bonus deferred prior to January 1, 2005 is controlled by, and subject
to, the terms of the Universal City Development Partners Variable Deferred
Compensation Plan for Executives (the “Prior Plan”), as in effect on January 1,
2002 and as it may subsequently be modified. Elections made by Participants
under the terms of this Plan document shall not modify elections made under the
terms of the Prior Plan and vice versa.



--------------------------------------------------------------------------------

ARTICLE 2. DEFINITIONS

 

Section 2.1. Affiliate. “Affiliate” means any firm, partnership, or corporation
that directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with the Company. “Affiliate” also
includes Vivendi Universal Entertainment LLLP, The Blackstone Group LP (and, for
periods before purchase of its interest by Blackstone Group LP, Rank
Organization PLC), their Affiliates and any other organizations similarly
related to the Company that is designated as such by the Committee.

 

Section 2.2. Base Salary. “Base Salary” means with respect to a Participant for
any Plan Year such Participant’s annual base salary before deferral pursuant to
this Plan or any agreement or any other plan of the Company whereby compensation
is deferred, including, without limitation, a plan whereby compensation is
deferred in accordance with Internal Revenue Code Section 401(K) or reduced in
accordance with Code Section 125.

 

Section 2.3. Base Salary Deferral. “Base Salary Deferral” means that portion of
the Base Salary which an eligible employee has made an annual irrevocable
election to defer receipt of until the date specified under the In-Service
Distribution Option and/or the Retirement Distribution Option.

 

Section 2.4. Beneficiary. “Beneficiary” means the person or persons designated
as such in accordance with Section 11.3.

 

Section 2.5. Bonus Compensation. “Bonus Compensation” means, with respect to a
Participant for any Plan Year, such Participant’s bonus compensation before
deferral pursuant to this Plan or any agreement or any other plan of the Company
whereby compensation is deferred, including, without limitation, a plan whereby
compensation is deferred in accordance with Code Section 401(k) or reduced in
accordance with Code Section 125.

 

Section 2.6. Bonus Compensation Deferral. “Bonus Compensation Deferral” means
that portion of the Bonus Compensation which an eligible employee has made an
annual irrevocable election to defer receipt of until the date specified under
the In-Service Distribution Option and/or the Retirement Distribution Option.

 

Section 2.7. Code. “Code” means the Internal Revenue Code of 1986, as amended
from time to time.

 

Section 2.8. Committee. “Committee” means the persons appointed by the Company
to administer the Plan.

 

Section 2.9. Company. “Company” means Universal City Development Partners, Ltd.

 

Section 2.10. Disabled. “Disabled” means a mental or physical condition which
qualifies a Participant for benefits under the Company’s insured Long Term
Disability Plan, which renders the Participant unable to engage in any
substantial gainful activity and which is a medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.

 

-2-



--------------------------------------------------------------------------------

Section 2.11. Distribution Option. “Distribution Option” means the two
distribution options which are available under the Plan, consisting of the
Retirement Distribution Option and the In-Service Distribution Option.

 

Section 2.12. Distribution Option Account. “Distribution Option Account” or
“Accounts” means, with respect to a Participant, the Retirement Distribution
Account and/or the In Service Distribution Account established on the books of
account of the Company, pursuant to Section 5.1, for each Distribution Option
Period.

 

Section 2.13. Distribution Option Period. “Distribution Option Period” means
that period of not more than five (5) Plan Years, as designated by the Committee
from time to time, for which an Eligible Employee elects, in his Enrollment
Agreement, the time and manner of payment of amounts credited to his
Distribution Option Accounts for such Plan Years.

 

Section 2.14. Earnings Crediting Options. “Earnings Crediting Options” means the
options selected by the Participant from time to time pursuant to which earnings
are credited to the Participant’s Distribution Option Accounts.

 

Section 2.15. Effective Date. “Effective Date” means the original effective date
of the Plan, which is January 1, 2005.

 

Section 2.16. Eligible Employee. “Eligible Employee” means an Employee who is a
member of the group of selected management and/or highly compensated employees
of the Company designated by the Committee as eligible to participate in the
Plan.

 

Section 2.17. Employee. “Employee” means any person employed by the Company on a
regular full-time salaried basis or who is an officer of the Company.

 

Section 2.18. End Termination Date. “End Termination Date” means the date of
termination of a Participant’s Service with the Company and its Affiliates.

 

Section 2.19. Enrollment Agreement. “Enrollment Agreement” means the
authorization form which an Eligible Employee files with the Company to
participate in the Plan.

 

Section 2.20. In-Service Distribution Account. “In-Service Distribution Account”
means the Account maintained for a Participant for each Distribution Option
Period to which Base Salary and/or Bonus Compensation and Company matching
Contributions deferred by a Participant pursuant to the In-Service Distribution
Option are credited.

 

Section 2.21. In-Service Distribution Option. “In-Service Distribution Option”
means the Distribution Option pursuant to which benefits are payable in
accordance with Section 7.2.

 

Section 2.22. Matching Contributions. “Matching Contributions” are those
credited to the Participant’s In-Service Distribution Account and Retirement
Distribution Account by the

 

-3-



--------------------------------------------------------------------------------

Company in accordance with section 4.3. Matching Contributions are to be
allocated between the Participant’s In-Service Account and Retirement
Distribution Account in proportion to the Participant’s deferrals to those
accounts.

 

Section 2.23. Participant. “Participant” means an Eligible Employee who has
filed a completed and executed Enrollment Agreement with the Committee or its
designee and is participating in the Plan in accordance with the provisions of
Article 4.

 

Section 2.24. Plan. “Plan” means this plan, called the Post – 2004 Universal
City Development Partners Ltd. Variable Deferred Compensation Plan for
Executives, as amended from time to time.

 

Section 2.25. Plan Year. “Plan Year” means the 12 month period beginning on each
January 1 and ending on the following December 31. The first Plan Year begins
January 1, 2005.

 

Section 2.26. Qualified Plan. “Qualified Plan” means the Universal Orlando
401(K) Plan, (formerly known as the S.T.A.R.S. (Save to Achieve Retirement
Success) Plan and before that, the Universal Studios Florida Retirement Plan
Plus) or any successor plan which allows for compensation deferrals in
accordance with Internal Revenue Code Section 401(K).

 

Section 2.27. Retirement. “Retirement” means the termination of the
Participant’s Service with the Company (for reasons other than death) at or
after age 65, or if the Participant has 10 or more years of Service, at or after
age 55.

 

Section 2.28. Retirement Distribution Account. “Retirement Distribution Account”
means the Account maintained for a Participant for each Distribution Option
Period to which the Company Matching Contributions, Base Salary and/or Bonus
Compensation deferred by a Participant pursuant to the Retirement Distribution
Option are credited.

 

Section 2.29. Retirement Distribution Option. “Retirement Distribution Option”
means the Distribution Option pursuant to which benefits are payable in
accordance with Section 7.1.

 

Section 2.30. Service. “Service” means the period of time during which an
employment relationship exists between an Employee and the Company, including
any period during which the Employee is on an approved leave of absence, whether
paid or unpaid. “Service” also includes employment with an Affiliate if an
Employee transfers directly between the Company and the Affiliate.

 

-4-



--------------------------------------------------------------------------------

ARTICLE 3. ADMINISTRATION OF THE PLAN

 

The Committee is hereby authorized to administer the Plan and establish, adopt,
or revise such rules and regulations as it may deem necessary or advisable for
the administration of the Plan. The Committee shall have discretionary authority
to construe and interpret the Plan and to determine the rights, if any, of
Participants and Beneficiaries under the Plan. The Committee’s resolution of any
matter concerning the Plan shall be final and binding upon any Participant and
Beneficiary affected thereby. Members of the Committee shall be eligible to
participate in the Plan while serving as members of the Committee, but a member
of the Committee shall not vote or act upon any matter which relates solely to
such member’s interest in the Plan as a Participant.

 

-5-



--------------------------------------------------------------------------------

ARTICLE 4. PARTICIPATION

 

Section 4.1. Election to Participate. Annually, all Eligible Employees will be
offered the opportunity to defer Base Salary and/or Bonus Compensation payable
for services performed in the following Plan Year. Any Eligible Employee may
enroll in the Plan effective as of the first day of a Plan Year by filing a
completed and fully executed Enrollment Agreement with the Committee prior to
the beginning of such Plan Year. Pursuant to said Enrollment Agreement, the
Eligible Employee shall elect (a) the percentage, in a whole percentage up to
80%, of Base Salary and/or up to 100% of Bonus Compensation (in each case after
required payroll tax deductions and prior to deferral hereunder) may be taken
from subsequent payments of Base Salary and/or Bonus Compensation payable for
services performed during the Plan Year and deferred hereunder, (b) the
Distribution Option Accounts to which such amounts will be credited, and (c)
shall provide such other information as the Committee shall require. The
Committee may permit a separate election with respect to Base Salary up to the
Social Security Wage Base for the year, Base Salary between the Social Security
Wage Base and that year’s Code section 401(a)(17) limit and Base Salary in
excess of the latter. Notwithstanding anything in this Plan to the contrary, any
election by a Participant to defer Base Salary or Bonus Compensation for any
Plan Year by less than 2%, or such other amount as the Committee may determine
from time to time, shall not be given effect.

 

Section 4.2. New Eligible Employees. The Committee may, in its discretion,
permit Employees who first become Eligible Employees after the beginning of a
Plan Year to enroll in the Plan for that Plan Year by filing a completed and
fully executed Enrollment Agreement, in accordance with Section 4.1, provided
that the election is made no later than 30 days following the date the Employee
becomes an Eligible Employee. Notwithstanding the foregoing, however, any
election by an Eligible Employee, pursuant to this section, to defer Base Salary
and/or Bonus Compensation shall apply only to such amounts for services
performed by the Eligible Employee after the date on which such Enrollment
Agreement is filed.

 

Section 4.3. Matching Contributions. An Eligible Employee who elects to
participate in the Plan pursuant to Section 4.1 and/or Section 4.2 shall be
eligible to receive Matching Contributions by Universal City Development
Partners Ltd. The amount of such Matching Contributions for a Plan Year shall be
(i) 100% of the amount deferred under this Plan, but not to exceed 3% of the
excess of the Participant’s Base Salary for the Plan Year plus Bonus
Compensation paid during the Plan Year over $170,000 (or such other amount
specified in Internal Revenue Code Section 401(a)(17)); plus (ii) 50% of
additional deferrals not to exceed an additional 2% of the excess of the
Participant’s Base Salary for the Plan Year plus Bonus Compensation paid during
the Plan Year over $170,000 (or such other amount specified in 401(a)(17); plus
(iii) 4% of the amount deferred under this Plan to the extent that such deferral
reduces the Participant’s considered compensation for purposes of the Universal
Orlando 401(K) Retirement Plan; but (iv) during the period, if any, in which he
is not eligible for the Company’s 401(k) plan, Matching Contributions of the
Company will be 100% of the Eligible Employee’s deferral under this Plan, not to
exceed 3% of his Compensation for the Period plus 50% of additional deferrals
for the period not to exceed an additional 2% of his Compensation for that
period.

 

-6-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Matching Contributions will only be made if the
Company has sufficient current operating or accumulated net income. Matching
Contributions will be credited to the Distribution Option Account to which the
matched Base Salary or Bonus Compensation deferrals are credited. Matching
Contributions will be credited as frequently as determined by the Committee but
in any event at least once per year. Matching Contributions will be credited as
soon as practicable in the Participant’s final year of Participation.

 

Section 4.4. Vesting. All contributions to the Plan, whether Base Salary
Deferrals, Bonus Compensation Deferrals or Matching Contributions, as well as
all earnings thereon, will always be immediately 100% vested, and not subject to
forfeiture for any reason. (Negative earnings are not considered a forfeiture.)

 

Section 4.5. 2005 Deferral Election Cancellation. At any time prior to December
1, 2005, a Participant will have the opportunity to cancel, in whole or in part,
his deferral election previously filed with respect to amounts deferred during
2005 or which relate to bonuses paid in 2006 for services performed in 2005.
With respect to deferrals so cancelled, amounts previously deferred shall be
refunded to the Participant, together with earnings credited thereon, and such
payments shall be made and taxable to the Participant no later than December 31,
2005. Amounts not yet deferred that are subject to the cancellation shall
instead by paid, and taxed, to the Participant at the time payment would have
been made absent the original election to defer. A cancellation, once made, is
not subject to further cancellation or revocation.

 

-7-



--------------------------------------------------------------------------------

ARTICLE 5. DISTRIBUTION OPTION ACCOUNTS

 

Section 5.1. Distribution Option Accounts. The Committee shall establish and
maintain Distribution Option Accounts with respect to each Participant. A
Participant’s Distribution Option Accounts shall consist of the Retirement
Distribution Account and/or one or more In-Service Distribution Option Accounts.
The amount of Base Salary and/or Bonus Compensation deferred pursuant to Section
4.1 or Section 4.2 shall be credited by the Company to the Participant’s
Distribution Option Account no later than the first day of the month following
the month in which such Base Salary and/or Bonus Compensation would otherwise
have been paid, in accordance with the Distribution Option irrevocably elected
by the Participant in the Enrollment Agreement. Any amount once taken into
account as Base Salary and/or Bonus Compensation for purposes of this Plan shall
not be taken into account thereafter. Matching Contributions, when credited, are
credited to the Distribution Option Accounts in the same proportion as the Base
Salary and/or Bonus Compensation they match. The Participant’s Distribution
Option Accounts shall be reduced by the amount of payments made by the Company
to the Participant or the participant’s Beneficiary pursuant to this Plan.

 

Section 5.2. Earnings on Distribution Option Accounts. A Participant’s
Distribution Option Accounts shall be credited with earnings in accordance with
the Earnings Crediting Options elected by the Participant from time to time.
Participants may allocate each of their Retirement Distribution Accounts and/or
In-Service Distribution Accounts among the Earnings Crediting Options available
under the Plan only in whole percentages of not less than five (5) percent. The
rate of return, positive or negative, credited under each Earnings Crediting
Option is based upon the actual investment performance of the corresponding
investment of such investment fund as the Company may designate from time to
time, and shall equal the total return of such investment fund net of asset
based charges, including, without limitation, money management fees, fund
expenses and mortality and expense risk insurance contract charges. The Company
reserves the right, on a prospective basis, to add or delete Earnings Crediting
Options.

 

Section 5.3. Earnings Crediting Options. Notwithstanding that the rates of
return credited to Participants’ Distribution Option Accounts under the Earnings
Crediting Options are based upon the actual performance of the corresponding
portfolios of such investment funds as the Company may designate, the Company
shall not be obligated to invest any Base Salary and/or Bonus Compensation
deferred by Participants under this Plan, Matching Contributions, or any other
amounts, in such portfolios or in any other investment funds.

 

Section 5.4. Changes in Earnings Crediting Options. A Participant may change the
Earnings Crediting Options to which his Distribution Option Accounts are
allocated not more frequently than four (4) times per Plan Year. Each such
change may include (a) reallocation of the Participant’s existing Accounts in
whole percentages of not less than five (5) percent, and/or (b) change in
investment allocation of amounts to be credited to the Participant’s Accounts in
the future, as the Participant may elect. Notwithstanding the foregoing,
however, in the event the Company deletes an Earnings Crediting Option, a
Participant whose Accounts are allocated

 

-8-



--------------------------------------------------------------------------------

to such Earnings Crediting Option, in whole or in part, shall be entitled to
reallocate his Distribution Option Accounts and/or any amounts to be credited in
the future to such Distribution Option Accounts among the remaining Earnings
Crediting Options, at the time of such deletion, without regard to the annual
limit of four (4) such changes.

 

Section 5.5. Valuation of Accounts. The value of a Participant’s Distribution
Option Accounts as of any date shall equal the amounts theretofore credited to
such Accounts, including any earnings (positive or negative) deemed to be earned
on such accounts in accordance with Section 5.2 through the day preceding such
date, less the amounts theretofore deducted from such Accounts.

 

Section 5.6. Statement of Accounts. The Committee shall provide to each
Participant, not less frequently than quarterly, a statement in such form as the
Committee deems desirable setting forth the balance standing to the credit of
each Participant in each of his Distribution Option Accounts.

 

Section 5.7. Distributions from Accounts. Any distribution made to or on behalf
of a Participant from one or more of his Distribution Option Accounts in an
amount which is less than the entire balance of any such Account shall be made
pro rata from each of the Earnings Crediting Options to which such Account is
then allocated.

 

-9-



--------------------------------------------------------------------------------

ARTICLE 6. DISTRIBUTION OPTIONS

 

Section 6.1. Election of Distribution Option. In the Enrollment Agreement filed
with the Committee prior to the beginning of each Distribution Option Period, an
Eligible Employee shall irrevocably allocate his deferrals and Matching
Contributions between the Distribution Options in increments of ten (10)
percent, provided, however that 100 percent of such deferrals and Matching
Contributions may be allocated to one or the other of the Distribution Options.

 

Section 6.2. Retirement Distribution Option. Subject to Section 7.1,
distribution of the Participant’s Retirement Distribution Account for any
Distribution Option Period shall commence upon (a) the Participant’s Retirement,
or (b) if later, the Participant’s attainment of age 65, as elected by the
Participant in the Enrollment Agreement pursuant to which such Retirement
Distribution Account was established. Once a Retirement Distribution Option
election is made, it may be modified by filing a subsequent written election,
but any modification will be effective only:

 

(a) if it has been on file for at least 12 months, and

 

(b) it does not permit the acceleration of the time or schedule of any payment
under the Plan, and

 

(c) except in the case of payments contingent upon death, being Disabled or due
to Hardship, the first payment with respect to which the election is made must
be at least 5 years later than the date the first payment would otherwise have
been made.

 

Section 6.3. In-Service Distribution Option. Subject to Section 7.2, the
Participant’s In-Service Distribution Account for any Distribution Option Period
shall be distributed commencing in the year elected by the Participant in the
Enrollment Agreement pursuant to which such In-Service Distribution Account was
established. Notwithstanding the foregoing, if a Participant elects to receive a
distribution of his In-Service Distribution Account for any Distribution Option
Period commencing in a year which is within such Distribution Option Period, the
Participant shall not be entitled to allocate any additional deferrals and
Matching Contributions to such In-Service Distribution Account after the date on
which such Account is distributed.

 

Once during 2005, but no later than December 1, 2005, an In-Service Distribution
Option election previously made for 2005 may be modified to specify a different
date for initial payment and/or a different payment schedule. After December 1,
2005, once an In-Service Distribution Option election is made, it may be
modified by filing a subsequent written election, but any modification will be
effective only:

 

(a) if it has been on file for at least 12 months prior to the January 1 of the
calendar year in which the original initial payment was to have been made, and

 

(b) the first payment with respect to which the modified election is made must
be at least 5 years later than the date the first payment would otherwise have
been made.

 

-10-



--------------------------------------------------------------------------------

ARTICLE 7. BENEFITS TO PARTICIPANTS

 

Section 7.1. Benefits Under the Retirement Distribution Option. Benefits under
the Retirement Distribution Option shall be paid to a Participant as follows:

 

(a) Benefits Upon Retirement. In the case of a Participant whose Service with
the Company terminates on account of his Retirement, the Participant’s
Retirement Distribution Account with respect to any Distribution Option Period
shall be distributed (i) in a lump sum, or (ii) in five (5), ten (10), or
fifteen (15) annual installments, or any other mathematically derived formula
acceptable to the Committee as elected by the Participant in the Enrollment
Agreement pursuant to which such Retirement Distribution Account was
established. Any lump-sum benefit payable in accordance with this paragraph
shall be paid not later than January 31 of the Plan Year following the Plan Year
in which occurs the Participant’s Retirement or, if later, attainment of age 65
as elected by the Participant in accordance with Section 6.2, in an amount equal
to the value of such Retirement Distribution Account as of the last business day
of the Plan Year preceding the date of payment. Annual installment payments, if
any, shall commence not later than January 31 of the Plan Year following the
Plan Year in which occurs the Participant’s Retirement or if later, attainment
of age 65, as elected by the Participant in accordance with Section 6.2, in an
amount equal to (i) the value of such Retirement Distribution Account as of the
last business day of the Plan Year preceding the date of payment, divided by
(ii) the number of annual installment payments irrevocably elected by the
Participant in the Enrollment Agreement pursuant to which such Retirement
distribution Account was established. The remaining annual installments shall be
paid not later than January 31 of each succeeding year in an amount equal to (i)
the value of such Retirement Distribution Account as of the last business day of
the immediately preceding Plan Year divided by (ii) the number of installments
remaining.

 

(b) Benefits Upon Termination of Employment. In the case of a Participant whose
Service with the Company terminates prior to the earliest date on which he is
eligible for Retirement, other than on account of his disability or death, the
vested portion of a Participant’s Retirement Distribution Account with respect
to any Distribution Option Period shall be distributed in a lump sum as soon as
practicable following the Participant’s End Termination Date or attainment of
age 65, or in 5, 10 or 15 year installments, or any other mathematically derived
formula acceptable to the Committee, as elected by the Participant in accordance
with section 6.2.

 

Section 7.2. Benefits Under the In-Service Distribution Option. Benefits under
the In-Service Distribution Option shall be paid to a Participant as follows:

 

(a) In-Service Distributions. In the case of a Participant who continues in
Service with the Company, the vested portion of a Participant’s In-Service
Distribution Account for any Distribution Option Period shall be paid to the
Participant commencing no later than January 31 of the year irrevocably elected
by the Participant in the Enrollment Agreement pursuant to which such In-Service
Distribution Account was established, in one lump sum or in annual installments
payable over 2, 3, 4, or 5 years. Any lump-sum benefit

 

-11-



--------------------------------------------------------------------------------

payable in accordance with this paragraph shall be paid not later than January
31 of the year irrevocably elected by the Participant in accordance with Section
6.3, in an amount equal to the vested value of such In-Service Distribution
Account as of the last business day of the Plan Year preceding the date of
payment. Annual installment payments, if any, shall commence not later than
January 31 of the Plan Year irrevocably elected by the Participant in accordance
with Section 6.3, in an amount equal to (i) the vested value of such In-Service
Distribution Account as of the last business day of the Plan Year preceding the
date of payment, divided by (ii) the number of annual installment payments
irrevocably elected by the Participant in the Enrollment Agreement pursuant to
which such In-Service Distribution Account was established. The remaining annual
installments shall be paid not later than January 31 of each succeeding year in
an amount equal to (i) the vested value of such In-Service Distribution Account
as of the last business day of the immediately preceding Plan Year divided by
(ii) the number of installments remaining.

 

(b) Benefits Upon Termination of Employment. In the case of a Participant whose
Service with the Company terminates prior to the date on which the Participant’s
In-Service Distribution Account with respect to any Distribution Option Period
would otherwise be distributed, other than on account of his disability or
death, the vested portion of such In-Service Distribution Account shall be
distributed either (i) in a lump sum as soon as is practicable following the
Participant’s End Termination Date; (ii) in annual installments commencing on
the date such In-Service Distribution Account would otherwise have been
distributed; or (iii) in a lump sum on the date such In-Service Distribution
Account would otherwise have been distributed, all as irrevocably elected by the
Participant in the Enrollment Agreement pursuant to which such In-Service
Distribution Account was established.

 

-12-



--------------------------------------------------------------------------------

ARTICLE 8. DISABILITY

 

In the event a Participant becomes Disabled, the Participant’s right to make any
further deferrals under this Plan shall terminate as of the date which the
Participant first receives benefits under the Company’s Long-Term Disability
Benefit Plan, as amended from time to time. The Participant’s Distribution
Option Accounts shall continue to be credited with earnings in accordance with
Section 5.2 until such Accounts are fully distributed. For purposes of this
Plan, a Disabled Participant will not be treated as having terminated
Employment. The Participant’s Retirement Distribution Accounts, if any, shall be
distributed to the Participant in accordance with Section 7.1(a), provided,
however, that distribution of the Participant’s Retirement Distribution
Accounts, if any, shall commence not later than January 31 of the Plan Year
immediately following the later of (a) the Plan Year in which the Participant
first becomes eligible for Retirement, or (b) the Plan Year in which the
Participant first received benefits under the Company’s Long-Term Disability
Plan, as amended from time to time. The Participant’s In-Service Distribution
Accounts, if any, will be distributed to the Participant in accordance with
Section 7.2(a).

 

-13-



--------------------------------------------------------------------------------

ARTICLE 9. SURVIVOR BENEFITS

 

Section 9.1. Death of Participant Prior to the Commencement of Benefits. In the
event of a Participant’s death prior to the commencement of benefits in
accordance with Article 7, benefits shall be paid to the Participant’s
Beneficiary, as determined under Section 11.3, pursuant to Section 9.2 or 9.3,
whichever is applicable, in lieu of any benefits otherwise payable under the
Plan to or on behalf of such Participant.

 

Section 9.2. Survivor Benefits Under the Retirement Distribution Option. In the
case of a Participant with respect to whom the Company has established one or
more Retirement Distribution Accounts, and who dies prior to the commencement of
benefits under such Retirement Distribution Accounts pursuant to Section 7.1,
distribution of such Retirement Distribution Accounts shall be made (a) in a
lump sum as soon as practicable following the Participant’s death, or (b) in 5,
10 or 15 year installments or any other mathematically derived formula
acceptable to the Committee and beginning as elected by the Participant in
accordance with section 6.2. The amount of any lump sum benefit payable in
accordance with this Section shall equal the value of such Retirement
Distribution Accounts as of the last business day of the calendar month
immediately preceding the date on which such benefit is paid. The amount of any
annual installment benefit payable in accordance with this Section shall equal
(a) the value of such Retirement Distribution Accounts as of the last business
day of the calendar month immediately preceding the date on which such
installment is paid, divided by (b) the number of annual installments remaining
to be paid pursuant to the irrevocable election of the Participant in the
Enrollment Agreement pursuant to which such Retirement Distribution Accounts
were established.

 

Section 9.3. Survivor Benefits Under the In-Service Distribution Option. In the
case of a Participant with respect to whom the Company has established one or
more In-Service Distribution Accounts, and who dies prior to the date on which
such In-Service Distribution Accounts are to be paid pursuant to Section 7.2,
distribution of such In-Service Distribution Accounts shall be made (a) in a
lump sum as soon as practicable following the Participant’s death, or (b) at
such time and in such form as such In-Service Distribution Accounts would
otherwise have been distributed in accordance with Section 7.2 had the
Participant lived, as irrevocably elected by the Participant in the Enrollment
Agreement pursuant to which such In-Service Distribution Accounts were
established. The amount of any lump sum benefit payable in accordance with this
Section shall equal the value of such In-Service Distribution Accounts as of the
last business day of the calendar month immediately preceding the date on which
such benefit is paid.

 

Section 9.4. Death of Participant After Benefits Have Commenced. In the event a
Participant who elected the Retirement Distribution Option for any Distribution
Option Period dies after annual installment benefits payable under Section 7.1
from one or more of the Participant’s Retirement Distribution Accounts have
commenced, but before the entire balance of such Retirement Distribution
Accounts has been paid, any remaining installments shall continue to be paid to
the Participant’s Beneficiary, as determined under Section 11.3, at such times
and in such amounts as they would have been paid to the Participant had he
survived.

 

-14-



--------------------------------------------------------------------------------

ARTICLE 10. EARLY DISTRIBUTIONS

 

Section 10.1. Emergency Benefit

 

In the event that the Committee, upon written request of a Participant,
determines, in its sole discretion, that the Participant has suffered an
unforeseeable financial emergency, the Company shall pay to the Participant from
the vested portion of his Distribution Option Account, as soon as practicable
following such determination, an amount necessary to meet the emergency, after
deduction of any and all taxes as may be required pursuant to Section 11.9 (the
“Emergency Benefit”). For purposes of this Plan, an unforeseeable financial
emergency is a severe financial hardship to the Participant arising from an
illness or accident of the Participant, the Participant’s spouse or a dependent
(within the meaning of Code section 152(a)) or the loss of the Participant’s
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of circumstances beyond the control of the
Participant. Cash needs arising from foreseeable events such as the purchase of
a house or education expenses for children shall not be considered to be the
result of an unforeseeable financial emergency. Emergency benefits may not
exceed the amounts necessary to satisfy the emergency plus amounts necessary to
pay taxes reasonably anticipated as a result of the distribution. The amount
necessary to relieve the distribution is determined after taking into account
any reimbursement or compensation by insurance or otherwise and by liquidation
of the Participant’s assets to the extent that the liquidation of assets would
not itself cause financial hardship. Emergency Benefits shall be paid first from
the Participant’s In-Service Distribution Accounts, if any, to the extent the
vested balance of one or more of such In-Service Distribution Accounts is
sufficient to meet the emergency, in the order in which such Accounts would
otherwise be distributed to the Participant. If the distribution exhausts the
vested In-Service Distribution Accounts, the vested Retirement Distribution
Accounts may be accessed. With respect to that portion of any Distribution
Option Account which is distributed to a Participant as an Emergency Benefit, in
accordance with this Article, no further benefit shall be payable to the
Participant under this Plan. Notwithstanding anything in this Plan to the
contrary, a Participant who receives an Emergency Benefit in any Plan Year shall
not be entitled to make any further deferrals for the remainder of such Plan
Year.

 

-15-



--------------------------------------------------------------------------------

ARTICLE 11. MISCELLANEOUS

 

Section 11.1. Amendment and Termination. The Plan may be amended, suspended,
discontinued or terminated at any time by the Company, or by any other entity
authorized by the Company, provided, however, that no such amendment,
suspension, discontinuance or termination shall accelerate, reduce or in any
manner adversely affect the rights of any Participant with respect to benefits
that are payable or may become payable under the Plan based upon the balance of
the Participant’s Accounts as of the effective date of such amendment,
suspension, discontinuance or termination.

 

Section 11.2. Claims Procedure.

 

a. Claim

 

A person who believes that he is being denied a benefit to which he is entitled
under the Plan (hereinafter referred to as a “Claimant”) may file a written
request for such benefit with the Benefits Department of the Company, setting
forth his claim.

 

b. Claim Decision

 

Upon receipt of a claim, the Benefits Department of the Company shall advise the
Claimant that a reply will be forthcoming within ninety (90) days and shall, in
face, deliver such reply within such period. The Benefits Department of the
Company may, however, extend the reply period for an additional ninety (90) days
for reasonable cause.

 

If the claim is denied in whole or in part, the Claimant shall be provided a
written opinion, using language calculated to be understood by the Claimant,
setting forth:

 

(a) The specific reason or reasons for such denial

 

(b) The specific reference to pertinent provisions of this Agreement on which
such denial is based;

 

(c) A description of any additional material or information necessary for the
Claimant to perfect his claim and an explanation why such material or such
information is necessary;

 

(d) Appropriate information as to the steps to be taken if the Claimant wishes
to submit the claim for review; and

 

(e) The time limits for requesting a review under subsection c. and for review
under subsection d. hereof.

 

-16-



--------------------------------------------------------------------------------

c. Request for Review

 

Within sixty (60) days after the receipt by the Claimant of the written opinion
described above, the Claimant may request in writing that the Committee review
the determination of the Company. The Claimant or his duly authorized
representative may, but need not, review the pertinent documents and submit
issues and comment in writing for consideration by the Committee. If the
Claimant does not request a review of the initial determination within such
sixty (60) day period, he shall be barred and estopped from challenging the
determination.

 

d. Review of Decision

 

Within sixty (60) days after the Committee’s receipt of a request for review, it
will review the initial determination. After considering all materials presented
by the Claimant, the Committee will render a written opinion, written in a
manner calculated to be understood by the Claimant, setting forth the specific
reasons for the decision and containing specific references to the pertinent
provisions of this Agreement on which the decision is based. If special
circumstances require that the sixty (60) day time period be extended, the
Committee will so notify the Claimant and will render the decision as soon as
possible, but no later than one hundred twenty (120) days after receipt of the
request for review.

 

Section 11.3. Designation of Beneficiary. Each Participant may designate a
Beneficiary or Beneficiaries (which Beneficiary may be an entity other than a
natural person) to receive any payments which may be made following the
Participant’s death. Such designation may be changed or canceled at any time
without the consent of any such Beneficiary. Any such designation, change or
cancellation must be made in a form approved by the Committee and shall not be
effective until received by the Committee, or its designee. If no Beneficiary
has been named, or the designated Beneficiary or Beneficiaries shall have
predeceased the Participant, the Beneficiary shall be the Participant’s estate.
If a Participant designates more than one Beneficiary, the interests of such
Beneficiaries shall be paid in equal shares, unless the Participant has
specifically designated otherwise.

 

Section 11.4. Limitation of Participant’s Right. Nothing in this Plan shall be
construed as conferring upon any Participant any right to continue in the
employment of the Company, nor shall it interfere with the rights of the Company
to terminate the employment of any Participant and/or to take any personnel
action affecting any Participant without regard to the effect which such action
may have upon such Participant as a recipient or prospective recipient of
benefits under the Plan.

 

Section 11.5. No Limitation on Company Actions. Nothing contained in the Plan
shall be construed to prevent the Company from taking any action which is deemed
by it to be appropriate or in its best interest. No Participant, Beneficiary, or
other person shall have any claim against the Company as a result of such
action.

 

-17-



--------------------------------------------------------------------------------

Section 11.6. Obligations to Company. If a Participant becomes entitled to a
distribution of benefits under the Plan, and if at such time the Participant has
outstanding any debt, obligation, or other liability representing an amount
owing to the Company, then the Company may offset such amount owed to it against
the amount of benefits otherwise distributable. Such determination shall be made
by the Committee.

 

Section 11.7. Nonalienation of Benefits. Except as expressly provided herein, no
Participant or Beneficiary shall have the power or right to transfer (otherwise
than by will or the laws of descent and distribution), alienate, or otherwise
encumber the Participant’s interest under the Plan. The Company’s obligations
under this Plan are not assignable or transferable except to (a) any corporation
or partnership which acquires all or substantially all of the Company’s assets
or (b) any corporation or partnership into which the Company may be merged or
consolidated. The provisions of the Plan shall inure to the benefit of each
Participant and the Participant’s Beneficiaries, heirs, executors,
administrators or successors in interest.

 

Section 11.8. Protective Provisions. Each Participant shall cooperate with the
Company by furnishing any and all information requested by the Company in order
to facilitate the payment of benefits hereunder, taking such physical
examinations as the Company may deem necessary and taking such other relevant
action as may be requested by the Company. If a Participant refuses to
cooperate, the Company shall have no further obligation to the Participant under
the Plan, other than payment to such Participant of the then current balance of
the Participant’s Distribution Option Accounts in accordance with his prior
elections.

 

Section 11.9. Withholding Taxes. The Company may make such provisions and take
such action as it may deem necessary or appropriate for the withholding of any
taxes which the Company is required by any law or regulation of any governmental
authority, whether Federal, state or local, to withhold in connection with any
benefits under the Plan, including, but not limited to, the withholding of
appropriate sums from any amount otherwise payable to the Participant (or his
Beneficiary). Each Participant, however, shall be responsible for the payment of
all individual tax liabilities relating to any such benefits.

 

Section 11.10. Unfunded Status of Plan. The Plan is intended to constitute an
“unfunded” plan of deferred compensation for Participants. Benefits payable
hereunder shall be payable out of the general assets of the Company, and no
segregation of any assets whatsoever for such benefits shall be made. Not
withstanding any segregation of assets or transfer to a grantor trust, with
respect to any payments not yet made to a Participant, nothing contained herein
shall give any such Participant any rights to assets that are greater than those
of a general creditor of the Company.

 

Section 11.11. Severability. If any provision of this Plan is held
unenforceable, the remainder of the Plan shall continue in full force and effect
without regard to such unenforceable provision and shall be applied as though
the unenforceable provision were not contained in the Plan.

 

Section 11.12. Governing Law. The Plan shall be construed in accordance with and
governed by the laws of the State of Florida, without reference to the
principles of conflict of laws.

 

-18-



--------------------------------------------------------------------------------

Section 11.13. Headings. Headings are inserted in this Plan for convenience of
reference only and are to be ignored in the construction of the provisions of
the Plan.

 

Section 11.14. Gender. Singular and Plural. All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, or neuter, as the
identity of the person or persons may require. As the context may require, the
singular may read as the plural and the plural as the singular.

 

Section 11.15. Notice. Any notice or filing required or permitted to be given to
the Committee under the Plan shall be sufficient if in writing and hand
delivered, or sent by registered or certified mail, to the Benefits Department,
or to such other entity as the Committee may designate from time to time. Such
notice shall be deemed given as to the date of delivery, or, if delivery is made
by mail, as of the date shown on the postmark on the receipt for registration or
Certification.

 

-19-



--------------------------------------------------------------------------------

ARTICLE 12. SIGNATURE

 

This Plan is hereby adopted and approved, to be effective as of the 1st day of
January, 2005.

 

UNIVERSAL CITY DEVELOPMENT

PARTNERS Ltd.

By:  

/s/ John R. Sprouls

--------------------------------------------------------------------------------

Its:   EVP, Human Resources, Legal Business Affairs

 

-20-